Citation Nr: 1205947	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for kidney cancer (renal cell carcinoma), to include as due to herbicide exposure and as secondary to service-connected hypertension.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to August 1980, to include serving in the Republic of Vietnam (Vietnam).  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the RO.  

In October 2008 and July 2009, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for further development of the claim.  

In August 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with copies of the VHA opinion, and a copy has been associated with the claims file.  

Of preliminary importance, in November 2011, the Veteran submitted a written statement directly for the Board's consideration.  He supplied a waiver of his right to have this evidence initially considered by the RO along with this statement.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran has presented credible lay assertions as to the nature of his kidney cancer.  

2.  The service-connected hypertension is shown as likely as not to have played a material role in causing the development of the Veteran's renal cell carcinoma.  .  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by kidney cancer is proximately due to or the result of his service-connected hypertension.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

As will be discussed, the Veteran had service in the Republic of Vietnam.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e) become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Further, secondary service connection shall be awarded when a disability" is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  


Standard of Review

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran is seeking service connection for renal cell carcinoma, to include as due to herbicide exposure.  The service records show that he had service in Vietnam.  

Moreover, in an August 2011 Written Brief Presentation, the Veteran's representative asserted that the service-connected hypertension might have caused his kidney cancer.  Attached to the Written Brief Presentation is internet research, dated in August 2011, which was submitted to support the claim.  

The RO in this case granted service connection for hypertension in a May 1981 rating decision, shortly after the Veteran's retirement from active service.  

Initially, the Board finds the Veteran's lay statements to be credible as to his reports of post-service complaints of and treatment for kidney cancer.  

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his pain, discomfort and other symptoms associated with kidney cancer.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, he is not competent to provide an opinion as to the etiology of his kidney cancer.   See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Moreover, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the private treatment records from the Veteran's private urologist, dated in April 2003, May 2003, September 2006, and November 2009, showed that the Veteran underwent a partial nephrectomy of the right kidney due to a renal cell carcinoma typed as a Fuhrman grade 2, and subsequent treatment for multiple renal cysts.  

However, the claimed kidney cancer, identified as renal cell carcinoma, is not listed as disease processes that has been associated with exposure to certain herbicide agents by regulation.  See 38 C.F.R. § 3.309(e).  As such, the Board finds that the Veteran cannot avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to establish service connection for the renal cell carcinoma.  

Yet, the Board finds that the Veteran's claim is still entitled to review to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  As noted, the Board will also consider the merits of granting service connection on a secondary basis.  

Initially, the service treatment records are noted to have been negative for complaints or findings referable to kidney cancer.  

In the September 2006 report, a private urologist opined that the origin of the Veteran's tumors was multifactoral and added that, while it could not be determined if the tumors were related to Agent Orange, that possibility could not be excluded either.  

In the November 2009 report, the same urologist indicated that the origin of renal carcinoma could be based on toxin exposure or hereditary factors.  The urologist pointed out that there was no indication of a prior history of renal cancer in the family, although a history of diabetes mellitus and heart failure were noted.  

The physician added that the impact of smoking on renal cell carcinoma was limited or likely noncontributory, although all factors could be in play, which raised the issue as to what was predisposing in the Veteran.  

The physician concluded that, since Agent Orange exposure was one of the other toxic exposures that the Veteran clearly endured, it certainly had to be considered a potential etiologic factor; however, whether or not it actually was, was indeterminate.  

The Board finds that the urologist's use of the terms "could not be determined," "possibility" and "indeterminate," when opining as to whether or not the kidney cancer is related to Agent Orange exposure lacks the requisite degree of medical certainty to grant service connection.  See Bloom v. West, 13 Vet. App. 185, 187 (1999); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Hence, the Board accords these opinions little probative value in determining the etiology of the Veteran's kidney cancer.  

In conjunction with the appeal, the Veteran underwent a VA examination in December 2009.  Here, the examiner noted a history of renal cell carcinoma with a May 2003 date of onset and treatment in the form of a partial nephrectomy of the right kidney.  The Veteran was diagnosed with renal cell carcinoma, right kidney.  

The VA examiner opined that, based on a review of the claims file, there was no evidence of kidney disease or injury while the Veteran served in the United States Air Force or any reason to believe that his renal cell carcinoma was due to an event, injury, or illness in the military.  

The examiner noted that, while the Veteran was exposed to Agent Orange, there was no evidence in the literature connecting Agent Orange exposure to renal cell carcinoma and that renal cell carcinoma also was not recognized by VA as being due to Agent Orange.  

However, the May 2003 opinion did contemplate any connection between the service-connected hypertension and the kidney cancer.  

To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing, Tucker v. West, 11 Vet. App. 369, 374 (1998)).  

More recently, in a report received in October 2011, a VHA urology expert, who reviewed the Veteran's medical records in the claims file, noted a history of a partial right nephrectomy in April 2003 due to a renal cell carcinoma, Fuhrman grade 2.  The urologist observed that the Veteran had exposure to Agent Orange in Vietnam and that a urologist had opined that there was a possibility of a causal relationship between Agent Orange and renal cell carcinoma.  

The urologist indicated that, as of the time of the dictation, there was no firm association between Agent Orange exposure and renal cell carcinoma.  The urologist acknowledged that prostate cancer was the only recognized genitourinary malignancy which was subject to service connected based on Agent Orange exposure.  

The urologist added that, on review of the case, the Veteran was shown to have a diagnosis of hypertension, which had been present during his time in service, and a past history of smoking while in service.  The urologist indicated that both hypertension and smoking history are risk factors noted to be linked to the development renal cell carcinoma, but added that the causal relationship was unclear.  

In answering the Board's questions, the urologist opined that it was less likely as not (i.e. less than a 50 percent probability) that the Veteran's renal cell carcinoma was caused by Agent Orange exposure.  However, the urologist opined that it was at least as likely as not (50-50 probability) that the service-connected renal cell carcinoma was related to the service-connected hypertension and the Veteran's past history of cigarette smoking.  

The Board finds that the October 2011 urologist's opinion constitutes probative evidence in support of the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board accords this opinion the greatest degree of probative value as the examiner, an expert in the field, provided a thorough review of the record and adequate rational to support the conclusions reached.  See Sklar.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To the extent that the service-connected hypertension of longstanding duration is one of two risk factors identified in the development of the renal cell cancer in this case, the Board finds the VHA medical opinion to be of sufficient probative value to reasonably address the etiology of the Veteran's renal cell carcinoma 

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's  kidney cancer as likely as not was the proximate result of his service-connected hypertension.   

In resolving all reasonable doubt to the Veteran, secondary service connection for kidney cancer is warranted.  


ORDER

Service connection for kidney cancer is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


